Fourth Court of Appeals
                                   San Antonio, Texas

                                        JUDGMENT
                                      No. 04-15-00183-CR

                                        Richard LARES,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2006CR10110
                    Honorable Juanita A. Vasquez-Gardner, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED, and appellate counsel’s motion to withdraw is GRANTED.

       SIGNED November 4, 2015.


                                                 _____________________________
                                                 Sandee Bryan Marion, Chief Justice